               Case 4:19-cr-00559-JST Document 65 Filed 03/13/20 Page 1 of 37




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KATHERINE LLOYD-LOVETT (CABN 276256)
   Assistant United States Attorney
 5 ANDREW J. BRIGGS (CABN 294224)
   Special Assistant United States Attorney
 6
          1301 Clay Street, Suite 340S
 7        Oakland, California 94612
          Telephone: (510) 637-3680
 8        FAX: (510) 637-3724
          katherine.lloyd-lovett@usdoj.gov
 9        andrew.briggs@usdoj.gov

10 Attorneys for the United States

11                             UNITED STATES DISTRICT COURT

12                           NORTHERN DISTRICT OF CALIFORNIA

13                                   OAKLAND DIVISION

14   UNITED STATES OF AMERICA,             )    Case No. 19 CR-00559 JST
                                           )
15           Plaintiff,                    )    UNITED STATES’ SENTENCING
                                           )    MEMORANDUM
16      v.                                 )
                                           )
17   UNIX LINE PTE, LTD.,                  )
                                           )    Date: March 20, 2020
18           Defendant.                    )    Time: 9:30 a.m.
                                           )
19                                         )
                                           )
20

21

22

23

24

25

26

27

28
     UNITED STATES’ SENTENCING MEMO.
     19 CR-00559 JST
             Case 4:19-cr-00559-JST Document 65 Filed 03/13/20 Page 2 of 37




 1                                                      TABLE OF CONTENTS

 2 I.      INTRODUCTION ...........................................................................................................................1

 3 II.     NATURE AND CIRCUMSTANCES OF THE OFFENSE AND THE
           DEFENDANT’S HISTORY AND CHARACTERISTICS.............................................................1
 4
           A.        UNIX Crew Members Knowingly Discharged Oily Bilge Water Overboard
 5                   and Failed to Document the Discharges ..............................................................................1

 6         B.        Defendant’s Criminal History ..............................................................................................5

 7 III.    PENALTIES, SENTENCING GUIDELINES, AND PLEA AGREEMENT .................................6

 8         A.        Statutory Penalties ...............................................................................................................6

 9         B.        Sentencing Guidelines .........................................................................................................6

10         C.        Plea Agreement ....................................................................................................................7

11 IV.     LEGAL STANDARD ......................................................................................................................7

12 V.      SENTENCING RECOMMENDATION .........................................................................................8

13         A.        The Facts Support the Parties’ Recommended Sentence .....................................................8

14         B.        Seriousness of the Offense, Promoting Respect for the Law, and Providing
                     Just Punishment for the Offense ........................................................................................11
15
           C.        Deterrence and Protection of the Public ............................................................................11
16
           D.        The Recommended Sentence is Consistent with Section 3572 and Chapter
17                   Eight of the Guidelines ......................................................................................................12

18
     VI.   CONCLUSION ..............................................................................................................................13
19

20

21

22

23

24

25

26

27

28
     UNITED STATES’ SENTENCING MEMO.
     19 CR-00559 JST                                                       i
                    Case 4:19-cr-00559-JST Document 65 Filed 03/13/20 Page 3 of 37




 1                                                            TABLE OF AUTHORITIES

 2                                                                               Cases

 3 United States v. Avin International, Ltd, et al., No. 18-CR-00118 (E.D. Tex.) ........................................10

 4 United States v. Bernhard Schulte Shipmanagement (Singapore) PTE LTD., No. 20-CR-00004 (D.

 5 Hawaii) .........................................................................................................................................................8

 6 United States v. Carty, 520 F.3d 984 (9th Cir. 2008) ..................................................................................7

 7 United States v. Chartworld Shipping Corporation, et al., No. 19-CR-00058 (D. Del.) ............................8

 8 United States v. d’Amico Shipping Italia S.p.A., No. 19-CR-00284 (D. N.J.)............................................ 9

 9 United States v. Fukuichi Gyogyo Kabushiki Kaisha, No. 19-CR-00024 (D. Guam) .................................9
10 United States v. Interorient Marine Services Limited, et al., No. 18-CR-00366 (W.D. La.) ....................10

11 United States v. Unix Line PTE, Ltd. and Spring Navigation S.A., No. CR-02-6064 (W.D. Wash.) ..........5

12 United States v. Portline Bulk International S.A., et al., No. 19-CR-00434 (D. S.C.) ................................9

13
                                                                               Statutes
14
      18 U.S.C. § 1001 ......................................................................................................................................... 5
15
      18 U.S.C. § 1505 ................................................................................................................................... 9, 10
16
      18 U.S.C. § 1519 ......................................................................................................................................... 9
17
      18 U.S.C. § 3553(a) ................................................................................................................................. ., 7
18
      18 U.S.C. § 3553(a)(2) ............................................................................................................................ 1, 7
19
      18 U.S.C. § 3571 ......................................................................................................................................... 6
20
      18 U.S.C. § 3572 ......................................................................................................................................... 7
21
      18 U.S.C. §§ 3553 ................................................................................................................................. 6, 10
22
      33 U.S.C. § 1319(c)(1)(A) ........................................................................................................................ 10
23
      33 U.S.C. § 1321 ......................................................................................................................................... 5
24
      33 U.S.C. § 1321(b)(5) ............................................................................................................................. 10
25
      33 U.S.C. § 1908(a) ........................................................................................................................... passim
26
      46 U.S.C. § 70036(b)(1) ............................................................................................................................. 8
27

28
      UNITED STATES’ SENTENCING MEMO.
      19 CR-00559 JST                                                                ii
              Case 4:19-cr-00559-JST Document 65 Filed 03/13/20 Page 4 of 37




 1 I.       INTRODUCTION

 2          On February 26, 2020, the defendant, Unix Line PTE, LTD. (hereafter, “UNIX”), a convicted

 3 felon, pleaded guilty to Count One of the captioned Superseding Information: Knowing Failure to

 4 Maintain an Oil Record Book, in violation of 33 U.S.C. § 1908(a). Dkt. 45. For the reasons set forth

 5 below, the government recommends the parties’ agreed-upon sentence: a fine of $1,650,000; a $400

 6 mandatory special assessment; four years’ probation; and implementation of a comprehensive

 7 Environmental Compliance Plan (hereafter, “ECP”) as a condition of probation. A copy of the proposed

 8 ECP is submitted with this memorandum as Exhibit A.

 9          As detailed below, the recommended sentence is consistent with similar cases across the United

10 States and is “sufficient, but not greater than necessary” to comply with the purposes set forth in 18

11 U.S.C. § 3553(a)(2). The government therefore requests that the Court accept the parties’ Plea

12 Agreement under Federal Rule of Criminal Procedure 11(c)(1)(C) and sentence UNIX as jointly

13 recommended by the parties.

14 II.      NATURE AND CIRCUMSTANCES OF THE OFFENSE AND THE DEFENDANT’S
            HISTORY AND CHARACTERISTICS
15
            A.      UNIX Crew Members Knowingly Discharged Oily Bilge Water Overboard and
16                  Failed to Document the Discharges

17          UNIX is the operator of the Motor Tanker Zao Galaxy (hereafter, “Zao Galaxy”), a 16,408 gross-

18 ton, ocean-going motor tanker, registered under the flag of the Marshall Islands. Plea Agreement, Dkt.

19 43 ¶ 2. On or about January 21, 2019, the Zao Galaxy set sail from the Philippines, heading towards

20 Richmond, California, carrying a cargo of palm oil. Id. On or about February 11, 2019, the Zao Galaxy

21 arrived in Richmond, California, in the Northern District of California, where it underwent a previously

22 scheduled United States Coast Guard (hereafter, “Coast Guard”) Port State Control inspection and

23 Certificate of Compliance examination. 1 Id. While the Coast Guard inspection and examination were

24 underway, a whistleblowing crew member of the Zao Galaxy handed one of the examiners a note:

25

26   1
     On February 4, 2019, agents of the Zao Galaxy requested that the vessel’s annual Certificate of
27 Compliance   examination be performed while the ship would be moored in Richmond, California. A
   typical Certificate of Compliance examination includes, among other things, inspection of the engine
28 room, pollution prevention equipment, and the operation of the pollution prevention equipment. A
   Certificate of Compliance is necessary to engage in commercial commerce in the United States.

     UNITED STATES’ SENTENCING MEMO.
     19 CR-00559 JST                                 1
              Case 4:19-cr-00559-JST Document 65 Filed 03/13/20 Page 5 of 37




 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12          As a result of this note, additional Coast Guard examiners responded to the Zao Galaxy to

13 conduct an expanded examination, which included interviews of various crew members. During the

14 interviews, two whistleblowing crew members came forward. One whistleblowing crew member

15 showed Coast Guard examiners videos and photographs, taken on a cell phone, which appeared to show

16 overboard discharges of oily bilge water from the Zao Galaxy’s engine room through a configuration of

17 drums, flexible hoses, and flanges. The configuration depicted in the photographs and videos appeared

18 to show oily bilge water being discharged overboard through the vessel’s Soot Eductor, bypassing the

19 Zao Galaxy’s Oil Water Separator, which is a standard piece of pollution-prevention equipment used to

20 treat oily water prior to discharge overboard. The Oil Water Separator removes oil from an oily water

21 mixture, such that only water is discharged into the ocean that is verified to contain less than 15 parts per

22 million of oil to water. By contrast and as its name suggests, the Soot Eductor is meant to discharge soot

23 from the ship, not oily water.

24          Screenshots captured from the cell phone videos are depicted below. The image on the left

25 shows one of the drums used in the configuration. The image in the middle shows the configuration’s

26 connection to the vessel’s Soot Eductor, which are the greyish pipes in the lower half of the image. The

27 image on the right is a view into the Primary Bilge Tank, a tank where oily bilge water is stored, with a

28 hose from the discharge configuration visible on the left side of the image.

     UNITED STATES’ SENTENCING MEMO.
     19 CR-00559 JST                                  2
              Case 4:19-cr-00559-JST Document 65 Filed 03/13/20 Page 6 of 37




 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14          One whistleblowing crew member led Coast Guard examiners to locations on the vessel where

15 the drum containers, flexible hoses, and flanges that were used in the discharge arrangement were

16 hidden. One of the hoses had been hidden within a large pipe in a storage room, one drum container was

17 hidden in the rope storage room, and one of the flanges had been hidden in a crew member’s stateroom.

18 Photographs of where the pieces of equipment had been hidden are depicted below.

19

20

21

22

23

24

25

26          With Coast Guard investigators present, crew members recreated the configuration of the

27 equipment used to perform the overboard discharges. A photograph of the recreation is depicted below.

28

     UNITED STATES’ SENTENCING MEMO.
     19 CR-00559 JST                               3
              Case 4:19-cr-00559-JST Document 65 Filed 03/13/20 Page 7 of 37




 1 The Primary Bilge Tank is the white tank on the right side of the image, and the Soot Eductor is on the

 2 bottom left side of the image.

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15          The two whistleblowing crew members told the Coast Guard that they were ordered to perform

16 the discharges by the Zao Galaxy’s First Engineer, Gilbert Dela Cruz, to facilitate the emptying,

17 cleaning, and re-painting of the vessel’s Primary Bilge Tank, in anticipation of the upcoming Certificate

18 of Compliance examination. Dela Cruz reportedly ordered the crew members to perform the discharges

19 when it was dark outside. The two whistleblowing crew members also told the Coast Guard that they

20 were ordered by Dela Cruz to paint different portions of the equipment used to perform the discharges to

21 conceal their use from Coast Guard examiners. In addition, crew members were unable to demonstrate

22 proper operation of the Oil Water Separator for the Coast Guard on two separate occasions.

23          As part of the inspection, chemical samples were taken from various locations in the Zao

24 Galaxy’s engine room, including from the Primary Bilge Tank, the drum containers involved in the

25 discharge arrangement, and the Soot Eductor overboard valve. Analysis of a sample taken from the Soot

26 Eductor overboard valve showed that it contained fuel and lubrication oils, which should not be present

27 in any amount.

28

     UNITED STATES’ SENTENCING MEMO.
     19 CR-00559 JST                                4
              Case 4:19-cr-00559-JST Document 65 Filed 03/13/20 Page 8 of 37




 1          The Coast Guard inspection team reviewed the Zao Galaxy’s Oil Record Book, which contained

 2 no entries documenting the discharges of oily bilge water through the above-described configuration.

 3 Dela Cruz, as First Engineer, was responsible for making entries in the Oil Record Book on the Zao

 4 Galaxy. Both the Captain and the Chief Engineer of the Zao Galaxy signed off on the inaccurate Oil

 5 Record Book entries. UNIX benefitted from the discharges by not incurring the financial costs

 6 associated with lawfully processing the oily bilge water through functioning pollution prevention

 7 equipment, like an Oil Water Separator, which require regular maintenance, or disposing the oily bilge

 8 water onshore, which requires paying a third party onshore disposal service. In addition, and perhaps

 9 more importantly, the cleaning of the Primary Bilge Tank was done in anticipation of the Certificate of
10 Compliance inspection, the passage of which was critical for UNIX to continue using the Zao Galaxy in

11 commercial cargo operations.

12          UNIX admitted that its crew members knowingly performed the discharges at the direction of a

13 higher ranking ship’s officer, while acting within the scope of their agency and employment, and for the

14 intended benefit, at least in part, of UNIX. Dkt. 43 ¶ 2. UNIX further admitted that the discharges of

15 oily bilge water were knowingly not recorded in the Zao Galaxy’s Oil Record Book by Dela Cruz, who

16 directed the discharges, and that the fraudulent Oil Record Book was presented to the Coast Guard

17 during the Port State Control inspection and the Certificate of Compliance examination. Id. Finally,

18 UNIX admitted that the failure to maintain an accurate Oil Record Book was done knowingly and for

19 the benefit of UNIX. Id.

20          B.     Defendant’s Criminal History

21          This is not UNIX’s first criminal offense. UNIX was convicted, pursuant to a guilty plea, in

22 2003 in the Western District of Washington of a felony violation of 18 U.S.C. § 1001 (False Statements)

23 and a misdemeanor violation of 33 U.S.C. § 1321 (Clean Water Act) in connection with the unlawful

24 discharge of oily bilge water and false Oil Record Book entries. See United States v. Unix Line PTE,

25 Ltd. and Spring Navigation S.A., No. CR-02-6064 (W.D. Wash.). In the plea agreement, UNIX, among

26 other things, admitted that the Chief Engineer of one of its vessels “directed other engine crew members

27 to fabricate a flexible hose for the purpose of bypassing the Oil Water Separator and discharging

28 untreated waste oil directly overboard.” Dkt. 13 at 10. UNIX further admitted that “[n]one of the

     UNITED STATES’ SENTENCING MEMO.
     19 CR-00559 JST                                5
              Case 4:19-cr-00559-JST Document 65 Filed 03/13/20 Page 9 of 37




 1 discharges that occurred through the flexible hose were recorded in the [Oil Record Book]” and “UNIX

 2 by and through the actions of the vessel’s crew, is vicariously deemed to have knowingly made false

 3 entries in the [Oil Record Book] in an effort to conceal the fact that oily waste had been discharged

 4 directly overboard.” Dkt. 13 at 11. UNIX was sentenced to four years’ probation, a $550,000 fine, a

 5 $425 special assessment, and implementation of a comprehensive ECP as a condition of probation. Dkt.

 6 34.

 7 III.     PENALTIES, SENTENCING GUIDELINES, AND PLEA AGREEMENT

 8          A.      Statutory Penalties

 9          The maximum statutory penalties for a violation of 33 U.S.C. § 1908(a), the Act to Prevent

10 Pollution from Ships, are as follows: $500,000 fine or twice the gross gain or gross loss, whichever is

11 greater; five years of probation; a $400 special assessment; and potential forfeiture.

12          The parties agree that UNIX gained, as a result of the conduct alleged in Count One of the

13 Superseding Indictment, at least $825,000, all of which constitutes gain pursuant to the Alternative Fines

14 Act, 18 U.S.C. § 3571. Accordingly, the maximum fine of twice the gross gain to UNIX is $1.65

15 million.

16          B.      Sentencing Guidelines

17          The Guidelines section applicable to the offense is Section 2Q1.3 – Mishandling of Other

18 Environmental Pollutants; Recordkeeping, Tampering, and Falsification. Chapter Eight of the

19 Guidelines provides guidance for sentencing organizational defendants. However, Sections 8C2.2

20 through 8C2.9 of Chapter Eight, which relate to the determination of corporate fines, do not apply to

21 environmental offenses which fall under Chapter Two, Part Q of the Guidelines. See U.S.S.G. § 8C2.1,

22 Applicability of Fine Guidelines. Instead, the Background Section of 8C2.1 instructs that the fine for an

23 environmental offense committed by an organizational defendant should be determined pursuant to

24 Section 8C2.10, Determining the Fine for Other Counts. Section 8C2.10 instructs the court to determine

25 an appropriate fine amount by applying the provisions of 18 U.S.C. §§ 3553 and 3572.

26          Sections 8D1.1 through 8D1.4 provide guidance regarding the imposition of a probationary

27 sentence for organizational defendants, including the length of probation, and mandatory and

28 recommended conditions of probation. The Guidelines instruct that the court shall order a term of

     UNITED STATES’ SENTENCING MEMO.
     19 CR-00559 JST                                 6
             Case 4:19-cr-00559-JST Document 65 Filed 03/13/20 Page 10 of 37




 1 probation “if such sentence is necessary to ensure that changes are made within the organization to

 2 reduce the likelihood of future criminal conduct.” U.S.S.G. § 8D1.1(a)(6). Further, when a sentence of

 3 probation is imposed in a felony case, “the term of probation shall be at least one year but not more than

 4 five years.” U.S.S.G. § 8D1.2(a)(2). And finally, U.S.S.G. §§ 8D1.3 and 8D1.4 address appropriate

 5 conditions of probation, including that the development of an effective compliance and ethics program,

 6 consistent with Section 8B2.1, may be appropriate if it is reasonably related to the nature and

 7 circumstances of the offense or the history and characteristics of the defendant.

 8          C.      Plea Agreement

 9          The parties have entered into a Plea Agreement regarding the disposition of this case under

10 Federal Rule of Criminal Procedure 11(c)(1)(C). The Plea Agreement provides that the parties agree

11 that a reasonable and appropriate disposition of the case is: a fine of $1,650,000; a $400 mandatory

12 special assessment; four years’ probation; and implementation of a comprehensive ECP as a condition of

13 probation. Dkt. 43 ¶ 8.

14 IV.      LEGAL STANDARD

15          Under Ninth Circuit case law, the Court should impose a sentence sufficient, but not greater than

16 necessary, to reflect the purposes of sentencing that Congress identified in 18 U.S.C. § 3553(a)(2).

17 United States v. Carty, 520 F.3d 984, 991 (9th Cir. 2008). The Court should begin the process of

18 determining an appropriate sentence by calculating the correct sentencing range under the Guidelines.

19 Id. After determining the appropriate Guidelines calculations, the Court should then evaluate the

20 sentence for substantive reasonableness in light of the factors set out in Section 3553(a). Id. at 991–93.

21          The Court is also required to consider the factors in 18 U.S.C. § 3572, which governs the

22 imposition of a fine. The factors identified in Section 3572 include: (1) the defendant’s income, earning

23 capacity, and financial resources; (5) the need to deprive the defendant of illegally obtained gains from

24 the offense; and (8) the size of the organization and any measure taken by the organization to discipline

25 any officer, director, employee or agent of the organization responsible for the offense and to prevent a

26 recurrence of such an offense.

27 //

28 //

     UNITED STATES’ SENTENCING MEMO.
     19 CR-00559 JST                                 7
             Case 4:19-cr-00559-JST Document 65 Filed 03/13/20 Page 11 of 37




 1 V.      SENTENCING RECOMMENDATION

 2         A.      The Facts Support the Parties’ Recommended Sentence

 3         The parties’ agreed-upon sentence accounts for the seriousness of the current offense, the

 4 damage caused to the environment, the various efforts taken to cover up the conduct, and UNIX’s

 5 criminal history. The offense at issue is both an environmental and an economic crime. Accordingly, an

 6 economic penalty is warranted, sufficient to punish UNIX and to deter other companies from

 7 committing similar offenses.

 8         The parties’ agreed-upon sentence is also consistent with other sentences imposed on similarly-

 9 situated corporate defendants over the past several years, as summarized below.
10 United States v. Bernhard Schulte Shipmanagement (Singapore) PTE LTD., No. 20-CR-00004 (D.

11 Hawaii)

12              Conviction: 33 U.S.C. § 1908(a) (Knowing Failure to Maintain an Oil Record Book)

13              Sentence: $1.75M fine, $400 special assessment, four years’ probation, and ECP

14              Facts: According to the plea agreement (Dkt. 18), crew member cell phone video showed a

15              pneumatic pump and hose system used on a vessel to transfer bilge waste to the Clean Drain

16              Tank and then overboard, without being processed through the vessel’s pollution prevention

17              equipment. The transfer and discharge of the bilge waste was not recorded in the vessel’s Oil

18              Record Book, and there was evidence that the vessel’s Chief Engineer had destroyed

19              sounding sheets and altered a copy of the vessel’s electronic sounding log to cover-up the

20              discharges.

21 United States v. Chartworld Shipping Corporation, et al., No. 19-CR-00058 (D. Del.)

22              Conviction: 33 U.S.C. § 1908(a) (Knowing Failure to Maintain an Oil Record Book); 46

23              U.S.C. § 70036(b)(1) (Failure to Notify of Hazardous Condition)

24              Sentence: $1.8M fine (split between two corporate defendants), $800 special assessment

25              ($400 per count), four years’ probation, and ECP

26              Facts: According to the plea agreements (Dkt. 135, 136), crew members of Chartworld

27              Shipping Corporation and Nederland Shipping Corporation failed to notify the United States

28              Coast Guard that a hazardous condition existed on the vessel, namely a hull breach below the

     UNITED STATES’ SENTENCING MEMO.
     19 CR-00559 JST                                 8
             Case 4:19-cr-00559-JST Document 65 Filed 03/13/20 Page 12 of 37




 1             water line. Crew members also failed to record in the vessel’s Oil Record Book, the transfer

 2             and eventual overboard discharge of oily bilge water between the vessel’s Bilge Holding

 3             Tank and Aft Peak Ballast Tank.

 4 United States v. d’Amico Shipping Italia S.p.A., No. 19-CR-00284 (D. N.J.)

 5             Conviction: 33 U.S.C. § 1908(a) (Knowing Failure to Maintain an Oil Record Book)

 6             Sentence: $3.0M fine, $400 special assessment, four years’ probation, and ECP

 7             Facts: According to the plea agreement (Dkt. 5), two different Chief Engineers of the vessel

 8             ordered the transfer of oily bilge water to the Sewage Holding Tank and the subsequent

 9             discharge of that tank. The transfers and discharges occurred regularly for approximately

10             five months. The transfers and discharges were not recorded in the Oil Record Book.

11             Instead, one of the Chief Engineers falsified the Oil Record Book to state that the oily bilge

12             water had been processed through the vessel’s Oil Water Separator. That same Chief

13             Engineer lied to the Coast Guard and destroyed evidence.

14 United States v. Portline Bulk International S.A., et al., No. 19-CR-00434 (D. S.C.)

15             Conviction: 18 U.S.C. § 1519 (Obstruction of Justice – False Document); 33 U.S.C. §

16             1908(a) (Knowing Failure to Maintain an Oil Record Book)

17             Sentence: $1.5M fine, $800 special assessment, four years’ probation, and ECP

18             Facts: According to the plea agreement (Dkt. 6), senior members of the Engine Department

19             ordered crew members to perform ongoing, illegal bypasses of the vessel’s Oil Water

20             Separator, using a “magic pipe.” There were at least 40 bypasses and overboard discharges

21             over approximately 16 months; none of the bypasses or discharges were recorded in the Oil

22             Record Book. The equipment used to perform the bypasses and overboard discharges would

23             remain connected while the vessel was underway and would be disconnected and hidden

24             when the vessel entered port.

25 United States v. Fukuichi Gyogyo Kabushiki Kaisha, No. 19-CR-00024 (D. Guam)

26             Conviction: 18 U.S.C. § 1505 (Obstruction of Justice); 33 U.S.C. § 1908(a) (Knowing

27             Failure to Maintain an Oil Record Book)

28             Sentence: $1.5M fine, $400 special assessment, five years’ probation and ECP

     UNITED STATES’ SENTENCING MEMO.
     19 CR-00559 JST                                9
             Case 4:19-cr-00559-JST Document 65 Filed 03/13/20 Page 13 of 37




 1             Facts: According to the plea agreement (Dkt. 3), the Chief Engineer admitted that he had

 2             discharged oily bilge water and oil waste directly overboard, without the use of appropriate

 3             pollution prevention equipment, through the emergency bilge pump system and the use of

 4             buckets. The Chief Engineer admitted that this was a long-standing practice on the vessel.

 5             The vessel’s Oil Record Book did not document the overboard discharges. Crew members

 6             revealed that garbage, including animal carcasses, fishing gear, and plastics were also thrown

 7             overboard.

 8 United States v. Avin International, Ltd, et al., No. 18-CR-00118 (E.D. Tex.)

 9             Conviction: 18 U.S.C. § 1505 (Obstruction of Justice); 33 U.S.C. § 1321(b)(5) (Failure to

10             Report Discharge of Oil); 33 U.S.C. § 1319(c)(1)(A) (Negligent Discharge of Oils)

11             Sentence: $4.0M fine (between two defendants), $1,175 special assessment (between two

12             defendants), four years’ probation, and ECP

13             Facts: According to the separately-filed factual basis of the plea agreement (Dkt. 8), while at

14             port, the vessel discharged oil from its ballast system into the water, creating a visible sheen

15             in the water around the vessel. This continued until the vessel came into another port. The

16             oil discharges were not recorded in the vessel’s Oil Record Book. The Chief Officer of the

17             vessel was interviewed twice about the oil discharges and lied to Coast Guard investigators

18             both times.

19 United States v. Interorient Marine Services Limited, et al., No. 18-CR-00366 (W.D. La.)

20             Conviction: 33 U.S.C. § 1908(a) (Knowing Failure to Maintain an Oil Record Book)

21             Sentence: $2.0M fine, $400 special assessment, four years’ probation, and ECP

22             Facts: According to the factual basis of the plea agreement (Dkt. 13-3), the Chief Officer of

23             the vessel ordered that a fresh water hose be connected to the vessel’s oil discharge

24             monitoring equipment to facilitate the overboard discharge of oil cargo residue and

25             machinery space bilge water from the Port Slop Tank. The fresh water hose was connected

26             and used to discharge machinery space bilge water from the Port Slop Tank. The discharges

27             were not recorded in the Oil Record Book.

28 //

     UNITED STATES’ SENTENCING MEMO.
     19 CR-00559 JST                                10
             Case 4:19-cr-00559-JST Document 65 Filed 03/13/20 Page 14 of 37




 1          B.      Seriousness of the Offense, Promoting Respect for the Law, and Providing Just
                    Punishment for the Offense
 2

 3          The recommended sentence is consistent with the requirement in 18 U.S.C. § 3553 to “reflect the

 4 seriousness of the offense, to promote respect for the law, and to provide just punishment.” While

 5 neither the exact location of the discharges nor the amount of oily bilge water discharged are currently

 6 known, UNIX’s conduct is egregious, particularly when viewed in light of its prior conviction. UNIX

 7 crew members’ efforts, at the direction of a high-ranking UNIX officer, to discharge oily bilge water and

 8 then conceal their criminal activity demonstrate UNIX’s failure, at an organization level, to deter

 9 misconduct. UNIX crew members went through great lengths to cover up their criminal activity,
10 including discharging the oily bilge water only at night, hiding the discharge equipment in different, far-

11 reaching locations on the vessel, painting pieces of equipment to conceal their use, and failing to record

12 the discharges in the vessel’s Oil Record Book. Such a serious offense merits a serious sentence; a fine

13 of $1,650,000, a $400 mandatory special assessment, four years’ probation, and implementation of a

14 comprehensive ECP as a condition of probation is such a sentence. In short, the recommended sentence

15 is a just and fair one.

16          C.      Deterrence and Protection of the Public

17          The recommended sentence is also appropriate in light of the Court’s interest in deterrence. In

18 2003, UNIX was sentenced to a $500,000 fine, four years’ probation, and implementation of an ECP as

19 a condition of probation. A sentence of a $1.65 million fine, four years’ probation, and implementation

20 of a comprehensive, more rigorous ECP would be consistent with the more serious recidivist nature of

21 the offense at hand and will hopefully deter UNIX from further similar conduct.

22          This recurrence of similar misconduct creates doubt regarding whether UNIX took reasonable

23 steps to meet the requirements of its prior ECP. Accordingly, the proposed ECP here is more stringent

24 and robust than the 2003 ECP, in that it, among other things, (1) applies to more than twice the number

25 of vessels (33): (2) requires Chief Engineers of all subject vessels to measure, monitor, and manage

26 ship-generated wastes daily; (3) requires selection and appointment of a Court Appointed Monitor; and

27 (4) requires all subject vessels to have numbered seals on all piping typically used to illegally discharge

28 oily bilge water. In short, the proposed ECP is comprehensive, wide-ranging, and provides for multiple

     UNITED STATES’ SENTENCING MEMO.
     19 CR-00559 JST                                 11
             Case 4:19-cr-00559-JST Document 65 Filed 03/13/20 Page 15 of 37




 1 layers of environmental oversight at all levels within the company, from the board room to individual

 2 crew members, including for all 33 of UNIX’s vessels that will come to the United States during the

 3 four year term of probation.

 4          Further, the recommended sentence will also serve to protect the public and the environment

 5 from UNIX’s behavior. The dumping of oil into our oceans, in any amount, is detrimental to the

 6 environment and the public. Imposing a significant financial sanction and requiring UNIX to abide by a

 7 robust ECP will deter UNIX from further similar conduct and protect the public and the environment. It

 8 will also send a message to other similarly-situated companies that such conduct is not tolerated and will

 9 be vigorously prosecuted.
10          D.      The Recommended Sentence is Consistent with Section 3572 and Chapter Eight of
                    the Guidelines
11

12          The recommended sentence of a $1.65 million fine and four years’ probation is also consistent

13 with the factors and requirements of Section 3572 and Chapter Eight of the Guidelines. UNIX’s

14 income, earning capacity, financial resources, and ability to pay the recommended $1.65 million fine are

15 demonstrated by the $1.5 million bond that UNIX posted with the Coast Guard in February 2019, which

16 allowed the Zao Galaxy to leave Richmond, California, despite the ongoing federal investigation into

17 UNIX crew members’ conduct aboard that ship. UNIX’s solvency is also demonstrated by the large

18 fleet of international vessels that are managed by UNIX – at least 33 different UNIX vessels will have

19 ports of call in the United States in the next four years. Further, the parties agree that UNIX gained at

20 least $825,000 as a result of the illegal conduct alleged, and a fine of $1.65 million would serve to

21 deprive UNIX of illegally obtained gains from the illegal conduct. Finally, it is unclear what, if any,

22 measures UNIX has taken to discipline any officer, director, employee or agent of the organization

23 responsible for the offense and to prevent a recurrence of such an offense; however, the recommended

24 sentence, including the proposed ECP, will require UNIX to work towards prevention of recurrence of

25 such an offense. Given UNIX’s recidivist history, a probationary sentence is “necessary to ensure that

26 changes are made within the organization to reduce the likelihood of future criminal conduct” (U.S.S.G.

27 § 8D1.1(a)(6)) and will help to accomplish one or more of the purposes of sentencing set forth in

28 Section 3553(a)(2), namely, deterrence and protection of the public.

     UNITED STATES’ SENTENCING MEMO.
     19 CR-00559 JST                                 12
             Case 4:19-cr-00559-JST Document 65 Filed 03/13/20 Page 16 of 37




 1 VI.     CONCLUSION

 2         The parties’ agreed-upon sentence reflects the seriousness of the offense, UNIX’s criminal

 3 history, the need to promote respect for the law, the need to deter UNIX from similar conduct, and the

 4 need to protect the public from further wanton behavior by UNIX. Accordingly, a sentence of a fine of

 5 $1,650,000, a $400 mandatory special assessment, four years’ probation, and implementation of a

 6 comprehensive ECP as a condition of probation, is the just and fair one.

 7 DATED: March 13, 2020                        Respectfully submitted,

 8                                              DAVID L. ANDERSON
                                                United States Attorney
 9
10                                              ________/s/______________________
                                                KATHERINE LLOYD-LOVETT
11                                              Assistant United States Attorney
                                                ANDREW J. BRIGGS
12                                              Special Assistant United States Attorney
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     UNITED STATES’ SENTENCING MEMO.
     19 CR-00559 JST                               13
              Case 4:19-cr-00559-JST Document 65 Filed 03/13/20 Page 17 of 37



ATTACHMENT A
Environmental Management System/Compliance Plan


United States v. Unix Line PTE, Ltd., et al.

The following standards and requirements for an ENVIRONMENTAL COMPLIANCE PROGRAM
(hereafter “ECP”) have been prepared for defendant Unix Line PTE, Ltd. (hereafter “UNIX LINE”) by the
United States (hereafter "Government") filed in the United States District Court for the Northern District of
California. Compliance with all of the standards and requirements of the ECP is a special condition of
probation.

The ECP includes various provisions to ensure that all vessels technically managed by UNIX LINE, which
call or may call at ports or places in the United States, comply with all maritime environmental
requirements established under applicable international, flag state and port state law, including, but not
limited to the International Convention for the Safety of Life at Sea (SOLAS), the International Safety
Management (ISM) Code, the International Convention for Prevention of Pollution from Ships (MARPOL)
and all applicable Federal and state statutes and regulations including, but not limited to, the Ports and
Waterways Safety Act (PWSA), the Act to Prevent Pollution from Ships (APPS), the Clean Water Act
(CWA), and the Oil Pollution Act (OPA), and with the requirements of this ECP. The auditing requirements
of this ECP apply to all vessels that are technically managed by UNIX LINE and that are expected to trade
in the United States during the pendency of probation. As more fully set forth below, this ECP and its
requirements will also apply to vessels that UNIX LINE assumes technical management of during the period
of probation. The vessels technically managed by UNIX LINE that will call in the United States during the
period of probation (hereafter “Covered Vessels”) as of the execution of this ECP are:

           1. GINGA SAKER
           2. GINGA TIGER
           3. GINGA LION
           4. ELM GALAXY
           5. GINGA COUGAR
           6. GINGA PUMA
           7. AZALEA GALAXY
           8. GINGA PANTHER
           9. GINGA CHEETAH
           10. GINGA LYNX
           11. GINGA CARACAL
           12. GINGA BOBCAT
           13. ARGENT ASTER
           14. ARGENT GERBERA
           15. ARGENT IRIS
           16. ARGENT HIBISCUS
           17. FUJI GALAXY
           18. AMAGI GALAXY
           19. KAIMON GALAXY
           20. ZAO GALAXY
           21. GINGA OCELOT

                                                     1
             Case 4:19-cr-00559-JST Document 65 Filed 03/13/20 Page 18 of 37



         22. ARGENT SUNRISE
         23. ARPEGGIO
         24. ENSEMBLE
         25. MENUETT
         26. BRILLANTE
         27. DIVA
         28. GALLOP
         29. HARMONICS
         30. JAZZ
         31. HODAKA GALAXY
         32. NAEBA GALAXY
         33. HAKONE GALAXY

A.    APPLICABILITY/PURPOSE

(1)   This ECP shall cover and apply to all of UNIX LINE operations, including all subsidiaries, , and
      agents (owned wholly or partially by UNIX LINE), involved in the technical management of
      seagoing vessels calling at United States ports which are technically managed by UNIX LINE, on
      the date of sentencing or at any time during the period of probation. It shall also include all persons
      and agents working on behalf of UNIX LINE, its subsidiaries, agents, and any other individuals or
      organizations to the extent they provide services in support of the technical management of the
      aforesaid seagoing vessels (including operation, maintenance and repair) as direct employees or
      independent contractors on the date of sentencing or at any time during the period of probation.
(2)   The ECP is not intended to replace the ISM Code, or any other applicable international legal
      requirement or United States statute and regulation. The purpose of this ECP is to augment the
      requirements of existing law by increasing and improving inspections, reviews, and audits of UNIX
      LINE technically managed vessels, shoreside facilities, and operations involving said vessels;
      increase training of all of UNIX LINE personnel involved with said vessels; develop and implement
      management and engineering controls to better manage, detect and prevent environmental violations;
      and require periodic reports to the United States Probation Office for the Northern District of
      California, the United States Attorney's Office for the Northern District of California, the
      Environmental Crimes Section of the United States Department of Justice, and the United States
      Coast Guard (collectively hereafter "the United States") to ensure that UNIX LINE is following the
      requirements of this ECP and that all of its technically managed vessels comply with all maritime
      environmental requirements established under applicable international, flag state, and port state law
      and all applicable Federal and state statutes and regulations, and that an effective environmental
      management system is in place to prevent recurrence of violations.

B.    CORPORATE COMPLIANCE MANAGER

(1)   Within thirty (30) days of sentencing, UNIX LINE shall designate a senior corporate officer as
      Corporate Compliance Manager (hereafter "CCM") who shall report directly to the President and/or
      Managing Director of UNIX LINE. UNIX LINE shall provide the name of the CCM to the United
      States. The CCM could be the same individual as UNIX LINE’s "designated person" under the ISM
      Code unless reasons are provided to the United States justifying why the "designated person" should
      not also be the CCM. The CCM shall be responsible for coordinating with the Independent ECP
      Consultant (hereafter "IC"), as more fully described below, developing and implementing all of the
                                                     2
               Case 4:19-cr-00559-JST Document 65 Filed 03/13/20 Page 19 of 37



      procedures and systems required herein, establishing and implementing training programs for the
      officers and crew of UNIX LINE technically managed vessels, ensuring that reviews, audits and
      surveys are carried out as required and ensuring that all documents are properly maintained and that
      reports are made on a timely basis to the United States. All reports required under this ECP shall be
      signed by the CCM acknowledging his receipt and review of same.

(2)   UNIX LINE shall establish a procedure and reporting system that requires and enables all officers,
      crewmembers and employees, and shoreside personnel involved in the manning and/or operation of
      UNIX LINE’s seagoing vessels subject to this ECP, including all persons working for UNIX LINE,
      its subsidiaries, and agents of UNIX LINE as either direct employees or independent contractors, to
      the extent they are providing services relating to the technical management of said vessels, including
      manning and/or operation, to notify the CCM of all violations of any applicable environmental
      requirements or other requirements of this ECP and to cooperate fully with the IC and the United
      States in carrying out their reviewing, auditing and oversight functions required by applicable law
      and this ECP. UNIX LINE agrees to establish a procedure that makes failure to notify the CCM of
      any violations of any applicable environmental requirements and failure to cooperate fully with the
      IC and the United States in carrying out their auditing and oversight functions required by applicable
      law and this ECP, grounds for dismissal. UNIX LINE agrees not to retaliate against any officer,
      crewmember, employee, or shoreside personnel involved in the manning and/or operation of the
      aforesaid UNIX LINE technically managed seagoing vessels, including all persons working for
      UNIX LINE, its subsidiaries, and agents of UNIX LINE as either direct employees or independent
      contractors or entity making any such report.

(3)   The CCM shall be authorized to access all records and personnel regarding all vessels subject to the
      ECP for the purpose of ensuring compliance with the ECP. The CCM shall be authorized to
      implement all requirements of the ECP on all vessels subject to the ECP. The CCM shall ensure that
      audits and surveys are carried out as required, that all documents are properly maintained and that
      reports are made on a timely basis to the U.S. Probation Office, IC, the designated representative of
      the Coast Guard, and UNIX LINE. The CCM position will be filled by an individual(s) with
      significant maritime vessel operational background, who possesses auditing experience and is
      thoroughly familiar with the requirements of this ECP, and is knowledgeable about domestic and
      international maritime environmental laws and regulations.

(4)   CCM Responsibilities:

      (a)      Development and Maintenance of Effective Training Programs
      -     To the extent not already completed, the CCM will be responsible for developing training
            programs to educate and train UNIX LINE employees of their environmental commitment, the
            requirements of the ECP, the policies and procedures for complying with the ECP, and the
            possible consequences to UNIX LINE and to individuals for failure to comply with
            environmental laws.
      -     Provide environmental consultants and contractors of UNIX LINE with documents and training
            to make them aware of the ECP.

      (b)      Auditing and Compliance Assessment
      -     Ensure that the IC conducts the review and audits required by the ECP and that the required

                                                     3
               Case 4:19-cr-00559-JST Document 65 Filed 03/13/20 Page 20 of 37



            reports are prepared.

      (c)      Fleet Reviews
      -     Supervise annual overall reviews of the ECP and "focused" reviews of key environmental areas to
            promote the adoption of “best practices.”

      (d)      Reporting of Non-Compliance by Employees and Crew Members
      -     Establish a means by which employees may report (anonymously, if the employee so desires)
            issues of non-compliance with this ECP and any other procedure, policy, or regulation associated
            with environmental protection.

C.    MASTER AND CHIEF ENGINEER

(1)   The Master of each UNIX LINE vessel subject to this ECP, with the assistance of the CCM, shall
      ensure that prompt reports are made to the United States Coast Guard of any non-compliant
      condition of any such UNIX LINE vessel.

(2)   The Chief Engineer on board all vessels subject to this ECP shall perform the following duties
      regarding this ECP:
      -     Measure, monitor and manage shipboard generated wastes daily;
      -     Report to the CCM and cooperate with UNIX LINE to resolve environmental concerns, such as
            inoperative or ineffective pollution prevention equipment and document all efforts to do so in a
            log that is available for review and audit at all times.

D.    INDEPENDENT ECP CONSULTANT AND ENVIRONMENTAL AUDITS

(1)   No later than thirty (30) days following the District Court's final imposition of sentence in United
      States v. Unix Line PTE, Ltd., et al., UNIX LINE shall nominate three candidates for the IC that
      meet the qualifications below to conduct an Initial Environmental Review, and a Report of Findings
      for all of UNIX LINE operations as defined below. The United States will notify UNIX LINE in
      writing of which IC is acceptable. If none of the proposed candidates are acceptable, UNIX LINE
      will supply an additional candidate. The United States’ acceptance shall not be unreasonably
      withheld.
(2)   Qualified candidates for the IC position must have expertise and competence in the regulatory
      programs under U.S. and international environmental laws, and have expertise and competence in
      waste stream evaluation, monitoring and control technologies, with a primary emphasis on engine
      room and machinery space operations, used by UNIX LINE to achieve and maintain compliance in
      respect to UNIX LINE seagoing vessels. The IC shall also have sufficient expertise and competence
      to assess whether UNIX LINE has an adequate Environmental Management System in place to
      assess regulatory and ECP compliance, to correct non-compliance, and to prevent future non-
      compliance. UNIX LINE and the United States acknowledge that the functions of the IC may, by
      mutual agreement, be fulfilled by one or more individuals.
(3)   The IC must not directly own any stock in UNIX LINE, any of its subsidiaries, affiliated business
      entities (owned wholly or partially by UNIX LINE) or any agents of UNIX LINE, and must have no
      other direct financial stake in the outcome of duties conducted pursuant to this ECP. The IC must be
                                                      4
             Case 4:19-cr-00559-JST Document 65 Filed 03/13/20 Page 21 of 37



      capable of exercising the same independent judgment and discipline that a certified public accounting
      firm would be expected to exercise in auditing a publicly held corporation. If UNIX LINE has any
      other contractual relationship with the IC, both UNIX LINE and the IC shall disclose to the United
      States such past or existing contractual relationships.
(4)   If the United States determines that the proposed IC does not reasonably meet the qualifications set
      forth in the previous paragraphs, or that past or existing relationships with the IC would affect the
      IC's ability to exercise the independent judgment and discipline required to conduct the ECP review
      and evaluation, such IC shall be disapproved and another IC shall be proposed by UNIX LINE
      within thirty (30) days of UNIX LINE’s receipt of the United States' disapproval.
(5)   During the first year of probation, the IC shall conduct an Initial Environmental Review of UNIX
      LINE’s operations (vessel and shoreside) and UNIX LINE’s Covered Vessels. During the four year
      term of probation, all of the Covered Vessels shall be audited once, to include the Final Audit. The IC
      shall audit 25% of the Covered Vessels during the first year of probation, and an additional 25% of
      different Covered Vessels during the second year of probation. During the third year of probation,
      qualified UNIX LINE engineering personnel shall conduct audits of 25% of different Covered
      Vessels, and not the office, in accordance with the same standards and procedures utilized by the IC
      during the first two years of probation. Audit Reports prepared by UNIX LINE engineering
      personnel following their audit of 25% of different Covered Vessels shall be provided to the IC. The
      IC may request additional information concerning those audits as the IC may deem necessary, and if
      the IC determines that any of the audits conducted by UNIX LINE engineering personnel do not meet
      the requirements of this ECP, the IC may conduct audits of any of those vessels.

      Two (2) of the audits, per annum, as described in this section, shall be performed while the vessels
      are underway and operating on voyages of short duration (3-4 days or less). UNIX LINE and the IC
      shall coordinate the underway audits to accommodate, as much as practicable, the vessels’ operations
      and schedules. The remaining 25% of Covered Vessels that are not audited may be reserved for final
      year audits to be conducted by the CAM/TPA as described in this ECP. If the IC discovers any
      significant deficiencies or major non-conformities during an audit conducted pursuant to this section,
      the IC may conduct a follow-up audit to verify that the deficiency or major non-conformity has been
      rectified.

(6)   The Initial Environmental Review will exceed a typical SMS audit in scope and will be used to
      determine practices, procedures and equipment conditions not typically documented during a routine
      inspection by the classification society, port or flag state. The results of the Initial Environmental
      Review will be used to shape and revise the Environmental Management System established by this
      ECP.

(7)   The Initial Environmental Review shall meet the following specific requirements:

      (a)    It shall assess all waste streams developed from any system, equipment and components
             found in each machinery space on board UNIX LINE vessels. This will include observation
             and documentation describing the leakages apparent on each system that can contribute to
             bilge loading. The audit will determine the status and quantify leakages stemming from:

             (i)     all pump and valve seals and glands during operation,
             (ii)    all piping systems, flanges, gaskets, fittings and joints,
                                                     5
      Case 4:19-cr-00559-JST Document 65 Filed 03/13/20 Page 22 of 37



      (iii)   all equipment casings such as main and auxiliary engines, and reduction gears,
      (iv)    operation of engines, boilers, incinerators, and evaporators, and
      (v)     all other mechanical components found aboard UNIX LINE vessels.

(b)   It shall assess the adequacy and performance of the Oil Water Separator (OWS) and
      Incinerator, Sewage System, and any other pollution prevention equipment to handle the
      quantities and types of wastes developed during normal operations. To assess the performance
      of the OWS, the auditor shall conduct an operational test using the normal tank or bilge well
      supply as would be used in normal operations. The supply tank or bilge well must not be
      diluted. It will include an evaluation of the capacities for all tanks or containers associated
      with the management of sludges, bilges and oily wastes or other Wastes. It will include an
      evaluation of documentation tracking, maintenance and repair, and modifications of all
      pollution prevention equipment, and notification of equipment failure to the CCM or other
      shoreside personnel.

(c)   It shall assess each vessel's crew and their current workloads relating to all work performed
      on the vessel's systems, equipment and components, in an effort to ascertain that even the
      least significant leakages contributing to waste streams are remedied in a prompt and effective
      manner.

(d)   It shall assess the adequacy of the policy, procedures, current practices and equipment,
      including storage capabilities used to manage shipboard solid wastes generated in all areas of
      the vessel and the effectiveness of garbage management plans.

(e)   It shall assess the adequacy of the policy, procedures, current practices and equipment
      associated with cargo management developed during all evolutions of cargo operations.

(f)   It shall assess the ability of each vessel's crewmembers to create, devise or implement an
      unauthorized process to dispose of a shipboard waste including regular garbage, machinery
      space and cargo-generated wastes.

(g)   It shall assess the adequacy of each vessel's responsible crewmembers to maintain the
      following records and shall include a complete comparative analysis (against each other
      where possible) of the following records:

      (i)    Oil Record Book,
      (ii)   Engine room alarms,
      (iii)  Tank sounding logs (if vessel not so equipped, then it must start maintaining such a
             log),
      (iv)   Personal work records and lists,
      (v)    Maintenance records,
      (vi)   Vendor service records,
      (vii) Bilge waste and sludge receipts,
      (viii) Deck Log,
      (ix)   Garbage Record Book,

                                             6
      Case 4:19-cr-00559-JST Document 65 Filed 03/13/20 Page 23 of 37



      (x)       Wastewater Discharge Log,
      (xi)      Oil to Sea Equipment Interface Logs,
      (xii)     Hazardous waste manifests,
      (xiii)    Solid waste discharge receipts,
      (xiv)     Oil Content Monitor calibration logs,
      (xv)      Training records,
      (xvi)     Vetting documents,
      (xvii)    Inspection documents, and
      (xviii)   SMS or SQE Audit documents

(h)   It shall assess the adequacy of the policy, procedures, and current practices used to store and
      dispose of:

      (i)       Solvents,
      (ii)      Degreasers,
      (iii)     Cleaning wastes,
      (iv)      Batteries,
      (v)       Paints,
      (vi)      Oily rags,
      (vii)     Fluorescent and incandescent bulbs,
      (viii)    Expired boiler and engine chemicals,
      (ix)      Used boiler and engine chemicals,
      (x)       Galley greases,
      (xi)      Pyrotechnics,
      (xii)     Medical supplies,
      (xiii)    Contaminates fuels,
      (xiv)     Used oil and greases,
      (xv)      Incinerator ash.
      (xvi)     Transformer oils,
      (xvii)    Contaminated refrigerants, and
      (xviii)   Hazardous materials.

(i)   It shall assess and evaluate documentation containing the certifications that each vessel's
      officers understand the requirements of this ECP and shall require signed statements by all
      vessel officers attesting that they understand false entries in the Oil Record Book for
      machinery space operations is a violation of law.

(j)   It shall assess the policy, procedures, and current practices associated with the Master’s and
      Chief Engineer's capability to communicate with shoreside personnel, including the CCM and
      designated persons, and shall review such communications.

(k)   It shall assess the frequency and adequacy of, through interviews of crewmembers, shipboard
      pollution prevention and environmental protection meetings and training.

(l)   It shall assess the policy, procedures, and current practices used on vessels and ashore to track

                                               7
             Case 4:19-cr-00559-JST Document 65 Filed 03/13/20 Page 24 of 37



             crewmember environmental training, as well as the availability of and access to training
             resources.

      (m)    It shall assess the adequacy of existing methods for employees to report environmental
             concerns and evaluate the capability of a reporting individual to remain anonymous, and
             review processes of handling environmental complaints from crewmembers and shoreside
             personnel.

      (n)    It shall assess the policy, procedures, and current practices to ensure that vessel vendors,
             technicians, and other non-crewmembers follow UNIX LINE requirements regarding
             pollution prevention and environmental protection.

      (o)    It shall assess the policy, procedures, and current practices used to manage the existing seal
             tracking and valve locking program, including the storage of seals and preventing the use of
             duplicate seals.

      (p)    It shall assess the policy, procedures, current practices, and equipment used to maintain
             refrigeration units, including availability and status of refrigerant recovery units, procedures
             for recovering refrigerants, and maintenance of a leak log.

      (q)    It shall assess the policy, procedures, current practices, and equipment related to Oil Transfer
             Procedures, including slops discharges, conditions of hoses, connections and transfer
             equipment, and shall include reviews of declarations of inspections.

      (r)    It shall assess the policy, procedures, current practices, and equipment used to handle
             emergency releases of hazardous fluids or pollutants on deck or within machinery spaces of
             vessels, including a review of the Shipboard Oil Pollution Emergency Plan and evaluation of
             personnel performing such duties.

      (s)    It shall assess the policy, procedures, and current practices associated with ballast water
             management and invasive species requirements.

      (t)    It shall include an online or paper written survey of all fleet engineers at all levels for
             information on how to make the OWS, OCM, associated systems and waste management
             processes tamperproof and for methods on reducing or handling waste accumulations within
             machinery spaces. Participation shall be mandatory for all engineering personnel. The survey
             shall request the opinions of the vessels' engineers into their ability to adequately maintain the
             vessel systems, equipment and components. The survey will emphasize non-retaliation for
             open and honest opinions and reports of current noncompliant circumstances. The responses
             will be maintained in original format and made available to the IC. The original survey
             responses shall be included in the Report of Findings.

(8)   At the conclusion of the Initial Environmental Review, but in no event later than twelve (12) months
                                                     8
                Case 4:19-cr-00559-JST Document 65 Filed 03/13/20 Page 25 of 37



following the appointment date of the IC, the IC shall prepare a Report of Findings. If the IC believes that
additional time is needed to analyze available information, or to gather additional information, or to complete
the Report of Findings, UNIX LINE may request that the Government grant the IC such additional time, as
required, which request shall not be unreasonably denied. If necessary, the Government may grant additional
time in thirty (30) day increments for completion of the Report of Findings. The Report of Findings shall be
provided to UNIX LINE and the United States. Based on the Report of Findings, UNIX LINE shall develop
an Environmental Management System and Manual as described below. The IC shall conduct a second audit
using the above criteria during the second year of probation (as per Sec. D (5) above) in order to ascertain if
UNIX LINE has continued to implement the EMS system and whether the vessels are in compliance with
environmental requirements.

E.       ENVIRONMENTAL MANAGEMENT SYSTEM

(1)      The CCM shall be responsible for establishing an Environmental Management System (EMS). To the
         extent possible, the EMS shall be based upon the ISO 14001 / 2015 standards. The EMS shall include
         the following core requirements:
(2)      Environmental Policy:

     The EMS should be based upon a documented and clearly communicated policy. This policy should set
     out UNIX LINE’s commitment towards a cleaner marine environment. It should include:
         (a)   provision for compliance with environmental requirements;
         (b)   commitment to continuous improvement in environmental performance, including those areas
               required by this ECP;
         (c)   commitment to pollution prevention that emphasizes source reduction, to include funding and
               human resources necessary to effectively maintain and repair the systems, equipment and
               components found in machinery spaces of vessels; and
         (d)   commitment to continuous reduction of environmental risks.

(3)      Communication of Environmental Requirements:
      The EMS must provide a means to identify, explain, and communicate all environmental requirements,
      and any additional best practices or industry norms which UNIX LINE may choose to adopt, to UNIX
      LINE employees, and other vendors, technicians or non-crewmembers engaged in the waste-stream
      management of UNIX LINE technically managed vessels. The EMS must also specify procedures for
      incorporating changes in operations or environmental requirements into the communication plan.

(4)      Objectives and Targets:

         (a)    The EMS shall establish specific objectives and targets for:

                (i)     achieving and maintaining compliance with all marine environmental protection
                        requirements and the requirements of this ECP;
                (ii)    environmental performance demonstrating continuous improvement in regulated and
                        non-regulated areas;
                (iii)   pollution prevention that emphasizes source reduction with respect to machinery space
                        waste streams and effective management of cargo related wastes; and

                                                       9
                 Case 4:19-cr-00559-JST Document 65 Filed 03/13/20 Page 26 of 37



                 (iv)   sharing information with external stakeholders on environmental performance against
                        all EMS objectives and targets.

          (b)    The EMS shall establish appropriate time frames to meet these objectives and targets. These
                 must be documented and updated as environmental requirements change or as modifications
                 occur in activities and structures within organizations in a manner that affects environmental
                 performance or as a result of recommendations made by the IC or other Auditor.

(5)       Structure, Responsibility and Resources:
      UNIX LINE will ensure that it is equipped with sufficient personnel and other resources to meet its
      objectives and targets. The EMS will describe in detail the procedures and steps for achieving those
      objectives and targets. The EMS will define the compliance roles and responsibilities of all vessel and
      shoreside personnel involved with the operation, maintenance, and repair of UNIX LINE's technically
      managed vessels, and will indicate how they and other corporate personnel will be held accountable for
      achieving and maintaining compliance with this EMS, and other requirements of that EMS, and other
      marine environmental protection requirements. The EMS will also establish procedures for receiving and
      addressing concerns raised by UNIX LINE employees and others regarding environmental performance
      and compliance.

(6)       Operational Control:
      The EMS will identify and provide for the planning and management of all of UNIX LINE operations
      and activities with a view to achieving the ECP objectives and targets. For example, vessel deck
      department and engine room machinery space maintenance and repair will be an important aspect in
      achieving and maintaining compliance and enhancing environmental performance.

(7)       Corrective and Preventive Action and Emergency Procedures:

          (a)    UNIX LINE, through its EMS, will establish and maintain documented procedures for
                 preventing, detecting, investigating, promptly initiating corrective action, and reporting (both
                 internally and externally) any occurrence that may affect the organizations ability to achieve
                 the ECP objectives and targets.

          (b)    Such measures must address incidents that may have an effect on compliance with
                 environmental requirements as well as on environmental performance in regulated and non-
                 regulated areas, including requirements of this ECP, or other marine environmental protection
                 requirements. Examples of such situations include incinerator or OWS malfunctions,
                 overflows of fuel or slop tanks, overflow of tanks within machinery spaces, fuel oil, lube oil,
                 saltwater line failures, operator errors and other accidental releases.

          (c)    The EMS must also establish documented procedures for mitigating any adverse impacts on
                 the environment that may be associated with accidents or emergency situations. If the
                 environmental violation or incident resulted from a weakness in the system, the EMS should
                 be updated and refined to minimize the likelihood of such problems recurring in the future.
                 The EMS should also, to the extent possible, provide for the testing and evaluation of
                 emergency procedures.

                                                        10
                  Case 4:19-cr-00559-JST Document 65 Filed 03/13/20 Page 27 of 37



(8)       Training, Awareness and Competence:
       The EMS must establish procedures to ensure that all personnel (including vendors, technicians, and
       other non-crewmembers) whose job responsibilities affect the ability to achieve the ECP objectives and
       targets, have been trained and are capable of carrying out these responsibilities. In particular, the training
       should highlight means to enhance the ability of such personnel to ensure compliance with
       environmental requirements and voluntary undertakings, the requirements of the ECP, and other marine
       environmental protection requirements.

(9)       Organizational Decision-making and Planning:
       The EMS must describe how these elements will be integrated into the UNIX LINE overall decision-
       making and planning, in particular, decisions on capital improvements, training programs, and vessel
       operations, maintenance, and repair activities.

(10)      Document Control:
       The EMS must establish procedures to ensure maintenance of appropriate documentation relating to its
       objectives and targets and should also ensure that those records will be adequate for subsequent
       evaluation and improvement of the operation of the EMS. Additionally, all records will be maintained
       and made available to the IC, auditors and port and flag state personnel.

(11)      Continuous Evaluation and Improvement:
          (a)     The EMS must include methods to perform periodic, documented and objective internal
                  auditing of the organization's performance in achieving these objectives and targets, and on
                  how well the ECP assists the organization in achieving those objectives and targets. This
                  requirement is independent from the auditing requirements detailed elsewhere in this plan.
                  The goal of these internal audits and reviews will be to allow management to continuously
                  monitor and assess vessel systems, equipment and components, and the ability and
                  proficiency at which vessel crew members and personnel ashore comply to the policies and
                  procedures established by this ECP.

          (b)     The EMS will identify an ongoing process for assessing when a vessel is to be taken out of
                  service for an environmental discharge related repair, such as when a discharge is caused by
                  leaking stern tubes, thrusters or other equipment.

          (c)     The EMS will include organization charts, as appropriate, that identify shoreside and vessel
                  individuals having environmental performance, risk reduction, and regulatory compliance
                  responsibilities. The charts shall also specify responsibilities of Port Captains, Port Engineers,
                  and Engineering Superintendents to report information related to environmental releases or
                  inadequate performance of environmental pollution protection equipment, casualties causing
                  internal spills, excessive waste development and leaking equipment with oil-to-sea interfaces.

          (d)     The EMS will promote non-retaliatory practices and ensure that employees are not punished
                  or otherwise suffer negative consequences for reporting violations of environmental laws,
                  regulations, or policies.

          (e)     The EMS will describe potential consequences for departure from specified operating policies
                                                          11
                Case 4:19-cr-00559-JST Document 65 Filed 03/13/20 Page 28 of 37



                and procedures, including possible termination of employment, as well as
                criminal/civil/administrative penalties as a result of noncompliance.

         (f)    The EMS will make employee compliance with environmental policies of the ECP, and other
                marine environmental protection requirements a positive factor, and failure to comply a
                negative factor, in all evaluations undertaken for the performance of all its employees.

         (g)    The EMS will include policies against any incentive or bonus programs based on minimizing
                operational costs associated with the operation, maintenance and repair of machinery space
                systems, equipment and components to ensure that employees do not avoid such costs and
                thereby sacrifice environmental compliance.

         (h)    The EMS will describe a confidential non-compliance reporting system that is adopted to
                ensure that employees may quickly and confidentially report discharges, spills, environmental
                incidents and other environmental performance data.

         (i)    The EMS will identify all operations and activities where documented standard operating
                practices (SOPs) are needed to prevent potential violations or unplanned waste stream
                releases, with a primary emphasis on vessel engine room operations, systems, equipment and
                components and cargo residue management.

         (j)    The EMS will identify the types of records developed and maintained in support of the ECP
                such as reports, audit working papers, correspondence, communications, reports from the
                confidential system for non-compliance reporting, and identify personnel responsible for their
                maintenance, and procedures for responding to inquiries and requests for release of
                information. The EMS shall provide a system for conducting and documenting routine,
                objective self-inspections by UNIX LINE internal auditors, supervisors, and trained staff to
                check for malfunctions, deterioration, and inadequate maintenance of pollution prevention
                equipment, worker adherence to SOPs, unusual situations, and unauthorized releases.



F.       COURT APPOINTED MONITOR

     As part of the ECP, UNIX LINE agrees to pay for a Court Appointed Monitor (hereafter "Monitor") that
     will report to the Court and the United States during the entire period of probation. The Monitor can, at
     UNIX LINE’s option, serve concurrently in the additional capacity of Third Party Auditor (hereafter
     "TPA”) under the terms of this ECP. Within thirty (30) days of the entry of the imposition of sentence,
     UNIX LINE will submit a list of three qualified candidates for the Monitor from which the United States
     will select one of the candidates. In the event that the United States does not find one of the candidates
     satisfactory, or if the United States does not find the work of the Monitor satisfactory, at any time they
     may request UNIX LINE to supply additional candidates. Further, if an agreement cannot be reached
     regarding the selection, the decision shall be left up to the Court. The Monitor must have staff with the
     following experience:

                                                       12
               Case 4:19-cr-00559-JST Document 65 Filed 03/13/20 Page 29 of 37



      (a)      Expertise and competence in the regulatory programs under United States and international
               marine safety and environmental laws; expertise and competence to assess whether UNIX
               LINE has adequate management systems in place to ensure regulatory compliance, correct
               non-compliance, and prevent future non-compliance; and demonstrated capability to evaluate
               UNIX LINE's required effort and commitment in satisfying the requirements of this ECP and
               the EMS. UNIX LINE shall ensure that the Monitor is provided all reports and notifications
               as established in this plan.

      (b)      The Monitor shall be assigned the following tasks and responsibilities and provide written
               submissions to the Court as set forth below:

      -     Review the relationship between UNIX LINE and the IC and TPA and evaluate the adequacy of
            measures taken to ensure that the IC and TPA act with independence.
      -     Conduct a review and submit a single comprehensive annual report to the United States which
            covers all of the audits conducted by the IC and TPA pursuant to this ECP. The Monitor's annual
            reports shall provide a summary of the findings regarding the adequacy of any audits required by
            this ECP and adequacy of recommendations for change, as found necessary.
      -     The annual report shall also include and address any other information that the Monitor is aware
            of which pertains to UNIX LINE capabilities to meet the objectives of this ECP or any other
            marine environmental protection requirements.
      -     All known inadequacies of the IC, the TPA or with respect to UNIX LINE performance whether
            personnel based or related to any of its vessels subject to the ECP, systems, equipment, or
            components shall be reported in the annual report.
      -     If the Monitor receives information regarding a direct violation of any existing marine
            environmental protection requirement or requirement of this ECP, the Monitor must immediately
            report the occurrence to the United States. At any time during the probationary period the
            Monitor may inspect or investigate any aspect of the IC or TPA activities as they relate to the
            requirements of this plan or with respect to UNIX LINE operations, and shall be provided full
            access to all records, audit personnel, vessels subject to this ECP and shore side facilities as is
            necessary to perform its duties.
      -     Provide any additional reports, in both electronic and hard copy form, to the United States and
            UNIX LINE, as requested by the Court or as appropriate and to include inadequacies in the audit
            process, violations of the terms and conditions of the ECP and EMS and any other findings of
            significant problems or deficiencies.

G.    ENVIRONMENTAL MANAGEMENT SYSTEM MANUAL

(1)   Within six (6) months of receiving the Report of Findings on the Initial Environmental Review from
      the IC, UNIX LINE shall prepare an EMS Manual, which shall describe and document the EMS and
      contain any additional EMS implementation schedules as needed to ensure complete compliance in
      all operations and procedures. If UNIX LINE believes that additional time is needed to analyze
      available information or to gather additional information to prepare the EMS Manual, UNIX LINE
      may request that the Government grant it such additional time as needed to prepare and submit the
      EMS Manual, which request shall not be unreasonably denied. If necessary, the United States may
      grant additional time in thirty (30) day increments for completion of the EMS Manual.
                                                      13
              Case 4:19-cr-00559-JST Document 65 Filed 03/13/20 Page 30 of 37




(2)   UNIX LINE shall submit a proposed final EMS Manual to the CCM, the IC and the United States
      immediately upon its completion. The IC and the United States shall provide comments on the
      proposed EMS Manual within ninety (90) days of receipt unless additional time for review is
      requested in writing. UNIX LINE shall submit a supplement to the EMS or a written response, as
      appropriate, within sixty (60) days of receipt of the comments. The EMS is subject to final approval
      from the United States, which approval shall not be unreasonably withheld.
(3)   All elements of the EMS Manual shall be fully implemented no later than nine (9) months following
      final approval by the United States. Upon receipt of final approval, UNIX LINE shall immediately
      commence implementation of the EMS in accordance with the schedule contained in the EMS
      Manual. UNIX LINE shall submit reports to the designated representative of the Coast Guard,
      United States Attorney's Office for the Northern District of California, and the Environmental Crimes
      Section, United States Department of Justice beginning no later than one hundred twenty (120) days
      following the publication of the Report of Findings by the IC, regarding the status of the development
      and implementation of the EMS and the results of the Review and evaluation of UNIX LINE
      operations or audits conducted pursuant to the EMS. These reports shall be made on an annual basis.

H.    FINAL EMS/ECP COMPLIANCE AUDIT

(1)   Beginning no later than twelve (12) months prior to the end of probation, UNIX LINE shall arrange
      for, fund and complete a Final EMS/ECP Compliance Audit of the remaining 25% of UNIX LINE
      Covered Vessels. Two (2) of the audits shall be conduct while the vessel is underway and operating
      on a voyage of short duration (3-4 days or less). The final audits are to be conducted by the TPA, to
      verify compliance with applicable environmental laws and regulations and the requirements of this
      EMS and ECP. UNIX LINE and the TPA shall coordinate the underway examinations to
      accommodate, as much as practicable, the vessels’ operations and schedules. The TPA will have full
      access to UNIX LINE facilities, records, employees and officers at all times. During this final audit
      phase UNIX LINE shall immediately advise the TPA of any issue that comes to its attention that
      adversely impacts UNIX LINE’s compliance with all applicable laws and regulations and the
      EMS/ECP. ALL TPA AUDITS MUST BE COMPLETED AND REPORTED TO THE UNITED
      STATES AT LEAST THREE MONTHS PRIOR TO THE EXPIRATION OF PROBATION.

(2)   The TPA will be certified by the American National Standards Institute -Registration Accreditation
       Board or will have compatible credentials and experience in performing EMS/ECP audits. Selection
       of the TPA is subject to the same conditions identified in Section C above regarding selection of the
       IC. Selection of the TPA will be approved by the United States. The United States will notify UNIX
       LINE in writing of its approval or disapproval as expeditiously as possible.
(3)   The Final EMS/ECP Compliance Audits shall be conducted, as much as is practicable under the
      circumstances, in accordance with the principles set forth in ISO 9000 and ISO 14011, using ISO
      14012 as supplemental guidance. The TPA shall assess conformance with the elements covered in the
      Initial Environmental Review, with all additional requirements presented in the EMS and with the
      additional requirements of this plan. Designated United States representatives may participate in the
      audits as observers at Government expense. UNIX LINE shall make timely notification to the United
      States regarding audit scheduling in order to make arrangements for observers to be present.


                                                     14
             Case 4:19-cr-00559-JST Document 65 Filed 03/13/20 Page 31 of 37



(4)   The TPA shall deliver each vessel's and facility's audit report to the appropriate company official
      upon completion. In addition, the TPA will deliver an Audit Report to the U.S. Probation Office,
      designated representative of the Coast Guard, and Environmental Crimes Section, United States
      Department of Justice within thirty (30) days after the completion of each audit. If the TPA believes
      that additional time is needed to analyze available information or to gather additional information,
      UNIX LINE may request that the Government grant the TPA such additional time as needed to
      prepare and submit the Audit Report. If necessary, the Government may grant additional time in
      thirty (30) day increments for completion of the Audit Report.

(5)   The Final EMS/ECP Compliance Audit Reports shall present the Audit Findings and shall, at a
      minimum, contain the following information:

      (a)    Audit scope, including the time period covered by the audit;
      (b)    The date(s) the on-site portion of the audit was conducted;
      (c)    Identification of the audit team members;
      (d)    Identification of the company representatives and regulatory personnel observing the audit;
      (e)    The distribution list for the Final EMS/ECP Compliance Audit Report;
      (f)    A summary of the audit process, including any obstacles encountered;
      (g)    Detailed Audit Findings, including the basis for each finding and the Area of Concern
             identified;
      (h)    Identification of any Audit Findings corrected or Areas of Concern addressed during the
             audit, and a description of the corrective measures and when they were implemented; and
      (i)    Certification by the TPA that the Final EMS/ECP Compliance Audit was conducted in
             accordance with this document and general audit principles.

(6)   Within sixty (60) days from completion of the Final EMS/ECP Compliance Audit of a particular
      facility or vessel, UNIX LINE shall develop and submit to the United States, for review and
      comment, an Action Plan for expeditiously bringing UNIX LINE into full conformance with all
      applicable laws and regulations and the EMS/ECP Manual. The Action Plan shall include the result
      of any root cause analysis, specific deliverables, responsibility assignments, and an implementation
      schedule. UNIX LINE may request that the United States permit a brief extension of the time limit
      stated above on a case by case basis. Such permission shall not be unreasonably withheld.
(7)   The Action Plan shall be reviewed by the United States which shall provide written comments within
      thirty (30) days of receipt. After making any necessary modifications to the Action Plan based on the
      comments, UNIX LINE shall implement the Action Plan in accordance with the schedules set forth
      therein. Within thirty (30) days after all items in the Action Plan have been completed, UNIX LINE
      shall submit a written Action Plan Completion Certification to the United States.

I.    NON-COMPLIANCE

(1)   This EMS/ECP does not in any way release UNIX LINE from complying with any applicable
      international conventions and treaties, State or Federal statutes and/or regulations, the ISM Code, or
      other international maritime conventions or treaties and does not limit imposition of any sanctions,
      penalties, or any other actions, available under those international conventions and treaties, State or

                                                     15
                 Case 4:19-cr-00559-JST Document 65 Filed 03/13/20 Page 32 of 37



          Federal statutes and regulations, the ISM Code, or other international maritime safety conventions or
          treaties.
(2)       The EMS/ECP shall be a special condition of probation. Failure to comply with any part of this
          EMS/ECP (including but not limited to refusal to pay valid and reasonable charges for the IC or TPA
          and failure to provide the IC or TPA access to vessels, facilities, personnel or documents) may be a
          violation of probation and may be grounds for the revocation or modification of UNIX LINE’s
          probation. Should the United States or the U.S. Probation Office seek to revoke or modify UNIX
          LINE’s probation based on UNIX LINE’s refusal to pay valid and reasonable charges for the IC or
          TPA and/or its failure to provide the IC or TPA access to vessels, facilities, personnel, or documents,
          and/or as the result of any disagreement regarding any of the provisions of this EMS/ECP, UNIX
          LINE shall have the right to contest the reasonableness of such revocation before the appropriate
          U.S. District Court.

J.        CCM/VESSEL MASTER RESPONSIBILITIES

(1)       The Master of any of UNIX LINE vessel covered under this ECP, with the assistance of the CCM,
          shall ensure that timely reports are made to the United States of any non-compliant condition of any
          UNIX LINE vessel covered under the ECP. UNIX LINE shall establish that enforcement of and
          employee compliance with the EMS/ECP, ISM Code, MARPOL, and all applicable State and Federal
          safety and environmental statutes and regulations is an important positive factor and that failure to
          comply with such policies, regulations, and laws will be a negative factor in all appropriate personnel
          evaluations.

K.        BOARD OF DIRECTORS

      UNIX LINE shall ensure that at least yearly its Board of Directors or equivalent governing structure
      receive and review reports from the CCM and any applicable report from the IC concerning the
      implementation of this EMS/ECP, including environmental compliance, EMS implementation, and
      manager, officer, and crew training. Copies of those portions of the meeting agendas and internal
      company reports concerning these items shall be included in the reports to the United States.

L.        TRAINING REQUIREMENTS

(1)       The CCM will be responsible for developing training programs to educate and train UNIX LINE
          vessel and shoreside employees associated with the technical management of its vessels subject to
          this ECP. The CCM may name a Corporate Training Officer to ensure that the requirements of this
          section are met.
(2)       Training shall occur annually for all employees and be performed by qualified internal or external
          instructors at a training facility, or at UNIX LINE’s offices, before an employee assumes his or her
          duties. The training shall consist of pertinent sections of this ECP, the EMS, and existing marine
          environmental protection requirements. The training shall include shipboard-related technical and
          practical information associated with pollution prevention and the operation, maintenance and repair
          of pollution prevention equipment and systems, and be appropriate for the work responsibilities and
          department in which an employee works. The training must include discussion of the consequences to
          UNIX LINE and its employees for failure to comply with the requirements of this ECP, EMS, and
          existing marine environmental protection requirements.

                                                        16
             Case 4:19-cr-00559-JST Document 65 Filed 03/13/20 Page 33 of 37



(3)   Where possible, a basic initial training program shall be provided to vessel employees currently
      onboard vessels subject to the ECP in an effort to promptly mitigate pollution risk and ensure
      environmental protection. However, such employees must receive the shore side training prior to
      returning to a vessel subject to the ECP on a new contract.

(4)   Additionally, the training shall include instruction regarding:

      (a)    Corporate environmental compliance structure, including the CCM and contact information.

      (b)    Comprehensive overview of this ECP, the EMS, and other marine environmental protection
             requirements.

      (c)    The reporting system used to report non-compliance.

      (d)    Sanctions and consequences for violations such as remedial training, suspension, termination,
             and civil and criminal liability.

      (e)    Pollution prevention and minimization programs specifically relating to steward, deck, and
             engine department procedures and operations.

      (f)    All requirements set forth in the Engineering section of this ECP.

      (g)    Position-specific training in the operation, maintenance and repair of oily water separators,
             incinerators, oil content discharge monitoring equipment, and other pollution prevention
             equipment.

      (h)    Procedures for solid and hazardous waste segregation and storage, disposal, and reporting of
             releases.

      (i)    All other shipboard environmental protection related procedures examined and described in
             the required initial review.

(5)   All new crewmembers hired to work on UNIX LINE vessels subject to the ECP shall receive
      training within thirty (30) days of beginning to work on board such vessel. UNIX LINE shall
      maintain documentation onboard each of its technically managed vessels subject to the ECP verifying
      that all officers and crewmembers working on the vessel have received the required training. Such
      documentation shall be made available to the IC and the United States upon request.
(6)   The Chief Engineer onboard each of UNIX LINE technically managed vessels subject to this ECP
      shall prepare independent written verification that all engine room crew members have received the
      training required by this EMS/ECP. All engine room crewmembers shall sign and date a statement
      acknowledging completion of the training. This written verification, together with the signed
      acknowledgment, shall be completed annually and maintained in the engine control room of each
      vessel.

M.    ENGINEERING REQUIREMENTS


                                                     17
             Case 4:19-cr-00559-JST Document 65 Filed 03/13/20 Page 34 of 37



(1)   Unless otherwise stated, all of the requirements set forth below, if not in contravention of any
      Classification Society, Treaty or other Flag State requirement, shall be implemented on the vessels
      covered under this ECP as soon as practicable, as determined by the CCM and not later than one year
      from the date of sentencing.
(2)   Bilge Main Cross-Connections:

      (a)    UNIX LINE shall immediately notify all of its vessels regarding the prohibition against non-
             emergency use of cross-connections from engine room bilge mains to the suction piping of
             larger pumps which may be referred to as the "fire and general service pump" or "fire, bilge
             and ballast" pump. The message shall state that the usage of these crossovers is similar to
             bypassing the OWS equipment and strictly prohibited.

      (b)    The deck plates above or near the locations of these cross connections and the valves' bodies
             and associated hand wheels shall be painted international orange. A brightly colored sign with
             three inch letters shall be permanently fixed nearby reading, "Bilge System Piping Crossover-
             Emergency Use Only."

      (c)    To prevent unauthorized usage, Chief Engineers shall place numbered seals on these valves.

      (d)    The seal numbers shall be tracked in a seal number logbook and explanations shall be given
             any time a crossover to the bilge main is opened. Seals shall be used in other areas of the
             machinery space. The Master of the vessel shall retain the replacement seals in the vessel's
             safe. The Master will keep an additional log documenting when seals are replaced and their
             respective numbers. The CCM will be responsible for ensuring fleet wide that no duplication
             of seal numbers occur and will have a master tracking document indicating which series were
             supplied to each vessel.

      (e)    If the valves are remotely operated from the engine control room, the control must also be
             disabled and notice made near the associated push buttons or switches. They shall also be
             sealed.

      (f)    All other bilge suction valves not connected to the bilge main, including independent
             emergency suctions to the vessel's engine room bilges like those that may be connected to sea
             water circulating pumps, will be painted brightly and labeled similarly "Emergency Bilge
             Suction -Emergency Use Only," Their valve wheels will also have a numbered and logged
             seal capable of breakaway during emergency. Seal numbers shall be kept in the Chief
             Engineer's official seal log book and explanations given for breakage or replacement.

(3)   Blank Flanges:

      (a)    To prevent unauthorized connections within the engine room and machinery spaces of UNIX
             LINE vessels, every blank flange associated with any piping leading overboard, on systems
             such as bilge, sludge, salt water service, main engine raw water cooling or other systems, shall
             be permanently secured, removed or fitted with numbered seals through the flange bolts to
                                                    18
                 Case 4:19-cr-00559-JST Document 65 Filed 03/13/20 Page 35 of 37



                 prevent unauthorized connections and discharges. The seals used shall be numbered and
                 records kept in the previously mentioned log.

          (b)    The blank flange securing the bilge and sludge transfer system and the shore connection
                 discharge valve at the discharge stations shall also require a numbered seal that will be
                 maintained. Seal numbers shall be kept in the Chief Engineer's official seal log book.

(4)       Tank Sounding Log:

      The CCM shall ensure the immediate usage of Tank Sounding Log Books on all vessels. Engine room
      crew members shall be required to sound all waste, sludge, and bilge tanks associated with bilge water,
      oil wastes, or sludge during each watch for vessels having a manned engine room or twice daily for those
      having an unmanned engine room. The Tank Sounding Log shall be initialed by the crewmember that
      obtained the reading. The Tank Soundings Log shall be maintained in the engine control room and made
      available during all inspections and audits required by this ECP.


(5)       Oil-to-Sea Interfaces:

          (a)    UNIX LINE agrees to immediately develop for each vessel a log book relating to equipment
                 having oil-to-sea interfaces. Such systems may be oil lubricated stem lubes, bow or stem
                 thrusters, stabilizers, hydraulically operated controllable pitch propellers, and similar
                 equipment whereby the leakage of a sealing component may cause a loss of operating
                 medium into the surrounding waters of the vessel. Any replenishment of oil into the head
                 tanks, operating systems reservoirs or other receivers associated with this equipment shall be
                 logged regardless of quantity. Ingress of water into these systems must also be logged.

          (b)    When known, an explanation of the loss shall be provided, along with dates and time and
                 signature. Routine stem tube lube oil loss must be logged and reported to the CCM
                 immediately on each occasion. UNIX LINE agrees to remove from employment any Chief
                 Engineer who fails to report these conditions.

(6)       Record Keeping:

      All Soundings and Logs required by this section shall be maintained onboard the vessel for a period of
      three years from the date of the final entry.

N.        DOCUMENTATION AVAILABLE FOR INSPECTION

      The CCM shall ensure that all documentation required by this EMS/ECP is maintained and available for
      inspection by the IC, TPA, and the United States. The Master of each UNIX LINE vessel under this ECP,
      shall maintain on board the vessel, all records required by International conventions and treaties including
      SOLAS, the ISM Code, and MARPOL and applicable State and Federal statutes and regulations and any
      additional documents required under this EMS/ECP, such as crew training records, and will make these
      records available to the IC, TPA, and the United States upon request. A summary of this information and
      any explanation, where appropriate, shall be included in the reports to be submitted to the United States
      by the IC and TPA.
                                                          19
                Case 4:19-cr-00559-JST Document 65 Filed 03/13/20 Page 36 of 37



O.       CHANGES IN OWNERSHIP/MANAGEMENT

     The parties recognize that during the term of probation, the number and identity of vessels technically
     managed by UNIX LINE may increase or decrease. Any vessel, the technical management of which is
     assumed by UNIX LINE, and which calls or may call at ports in the United States, shall be subject to the
     terms and conditions of this EMS/ECP. Any vessel removed from the technical management by UNIX
     LINE, or which no longer calls or is expected to call at a port in the United States, shall be excluded from
     the scope of the EMS/ECP. UNIX LINE agrees that it will immediately (but in no event later than 21
     days following a change) notify the United States of any change in name, flag of registry, recognized
     organization, ownership or class society of any such UNIX LINE vessels, technical management of
     which is assumed by UNIX LINE. UNIX LINE agrees that this EMS/ECP shall remain in effect for all
     of the aforesaid vessels regardless of changes in the vessels' flag of registry, recognized organizations,
     name, or class society, so long as the vessels are technically managed by UNIX LINE. UNIX LINE shall
     notify the United States before any vessel is released from the requirements of the EMS/ECP due to a
     change in technical management or if such vessels cease calling on ports or places in the United States.
     UNIX LINE SHALL NOT UNDERTAKE ANY EFFORTS TO CEASE TECHNICAL MANAGEMENT
     OF ANY VESSEL FOR THE PURPOSE OF EVADING COMPLIANCE WITH, OR THE
     REQUIREMENTS OF, THIS ECP.

P.       SELF-ENFORCEMENT

     UNIX LINE further agrees that it will undertake and implement the necessary procedures to ensure that
     this EMS/ECP is diligently complied with by the officers and crew of each of UNIX LINE’s technically
     managed vessels subject to this ECP, as well as by all shore side employees, managers and other
     employees of UNIX LINE subsidiaries, and agents of UNIX LINE engaged wholly or partially in the
     technical management of the aforesaid seagoing vessels subject to this ECP or contracted to do the same,
     on the date of sentencing or at any time during the period of probation.

Q.       REVISIONS/MODIFICATIONS

     The requirements of this EMS/ECP, including the dates and time periods mentioned herein, shall be
     strictly complied with. Should UNIX LINE be unable to comply with any of the deadlines, UNIX LINE
     shall immediately notify the United States in writing of the reason(s) for non-compliance, and propose a
     revised timetable. The United States shall then determine as to whether the revised timetable should be
     accepted.

R.       REPORTS

     All reports, documents and correspondence required under this EMS/ECP to be sent to the United States
     shall be sent to the following offices:

         (a)    U.S. Attorney's Office
                Northern District of California
                Attn: Katherine Lloyd-Lovett
                1301 Clay Street, Suite 340S
                Oakland, CA 94612

         (b)    U.S. Department of Justice

                                                        20
      Case 4:19-cr-00559-JST Document 65 Filed 03/13/20 Page 37 of 37



      Environmental Crimes Section
      Attn: Kenneth Nelson
      4 Constitution Square
      150 M Street, N. E.
      Suite 4.130
      Washington, D. C. 20002

(c)   U.S. Coast Guard Investigative Services
      Pacific Region, Bldg. 18, 2nd Floor
      Coast Guard Island
      Alameda, CA 94501-5100

(d)   U.S. Probation Department
      Northern District of California
      1301 Clay Street, Suite 220S
      Oakland, CA 94612




                                           21
